Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Figure 7 and paragraph [0025] of the specification, the previous objections to the drawings for not including reference signs for plane F and surface 209 are hereby withdrawn. However, Examiner notes that the objection to the drawings for including a reference sign not mentioned in the description (reference sign 119 in Figure 1) from the Office action mailed 09/25/2020 was not addressed. This objection is therefore maintained.
	Upon consideration of the amended claims, the previous rejection to Claim 7 under 35 U.S.C. 112(b) is hereby withdrawn.

 Claim Objections
Claim 8 is objected to because of the following informalities: in line 2, “with respect to central plane” should read “with respect to a central plane.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cameron (US 4,202,504).
Regarding Claim 1, Cameron discloses (Figures 2-4) a bi-metallic swing hammer (hammer 15) for a particulate size reduction system, comprising: a shank portion (hammer shank 18) having: a first end having a mounting portion (see Annotated Figure 4 below) for attachment to a wheel assembly of the particulate size reduction system (column 2 lines 39-43); a second end defining a shank tip (see Annotated Figure 4 below); and a face surface (impact receiving surface 24) extending from the first end to the shank tip; and a wear pad (hammer tip 19) attached to the face surface of the shank portion (column 3 lines 18-22), the wear pad extending from the shank tip to the first end of the shank portion up to the mounting portion, wherein the wear pad defines a longitudinal axis (see Annotated Figure 4 below), and wherein the mounting portion includes at least one aperture (bore 14) defined in a direction transverse to the longitudinal axis of the wear pad, wherein a plane defined perpendicular to the 

    PNG
    media_image1.png
    547
    673
    media_image1.png
    Greyscale

Cameron Annotated Figure 4
Examiner note: the limitation “a wear pad cast to the face surface of the shank portion” is being interpreted as a product-by-process limitation for which the end product is a connection between the wear pad and the face surface of the shank portion. In the swing hammer disclosed by Cameron, this connection is made via tip retaining pin 29 and pin receiving bores 28 and 34/34’. Casting the wear pad to the shank portion would yield the same result (i.e. a connection between the wear pad and the face surface of the shank portion), and is thus an obvious variant to the invention of Cameron.  The process, i.e. casting the wear pad to the face surface does not patentably define the end result product and therefore is not germane to the patentability of the product, a bi-metallic swing hammer. 

Regarding Claim 7, Cameron discloses (Figure 4) that the swing hammer (hammer 15) defines a longitudinal axis (see Annotated Figure 4 above), wherein a plane defined parallel to the longitudinal axis of the swing hammer bisects the aperture (bore 14) and intersects the wear pad (hammer tip 19).
Regarding Claim 8, Cameron discloses (Figure 5) that the wear pad (hammer tip 19) defines a longitudinal axis (see Annotated Figure 5 below), wherein the wear pad is symmetrical with respect to a central plane defined along the longitudinal axis between a front side of the wear pad (hammer striking face portion 31) and a mounting surface of the wear pad (see Annotated Figure 4 above).

    PNG
    media_image2.png
    438
    291
    media_image2.png
    Greyscale

Cameron Annotated Figure 5
Regarding Claim 9, Cameron discloses (Figure 4) that the wear pad (hammer tip 19) defines a longitudinal axis (see Annotated Figure 4 above), wherein the wear pad is asymmetrical with respect to a plane defined along the longitudinal axis between first and second side surfaces (side walls 30 and 30’) of the wear pad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Zhou et al., hereinafter Zhou (CN 102327795). For text citations of Zhou, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 2, Cameron is silent to the material of the wear pad. Zhou teaches (Figure 1) a bimetallic swing hammer comprising a shank portion (lower part of hammer handle 2) and a wear pad (hammer head wear layer 3) cast to the face surface of the shank portion (page 3 lines 80-82), wherein the wear pad comprises alloy steel with wear resistant performance (page 3 lines 101-105 describes the composition of the alloy steel; “wear-resistant layer” implies wear resistant performance). As alloy steel with wear resistant performance is thus known in the art to be a suitable material for the wear pad of a swing hammer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bimetallic swing hammer disclosed by Cameron such that the wear pad comprises alloy steel with wear resistant performance, as taught by Zhou. Examiner note: regarding the limitations “cast iron,” “white iron,” and “alloy steel with corrosion resistant performance,” the claim as set forth only requires one of the listed materials, so these are not needed.
Regarding Claim 3, Cameron is silent to the material of the shank portion. Zhou teaches (Figure 1) that the shank portion (lower part of hammer handle 2) comprises carbon steel as this material has the necessary toughness for the hammer (page 2 lines 77-79). As carbon steel is thus known in the art to be a suitable material for the shank portion of a swing hammer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bimetallic swing hammer disclosed by Cameron such that the 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  prior art does not teach, alone or in combination, a bimetallic swing hammer comprising a shank portion having a mounting portion and a face surface, a wear pad cast to the face surface of the shank portion, wherein the wear pad defines a longitudinal axis, wherein a plane defined perpendicular to the longitudinal axis extends through the aperture of the mounting portion and the wear pad, and a metallurgical bond between the face surface of the shank and a mounting surface of the wear pad. In the bimetallic swing hammer disclosed by Cameron, the wear pad (hammer tip 19) is intended to be removable and replaceable from the shank portion (hammer shank 18), so modifying the connection between the wear pad and the shank portion of Cameron such that it comprises a metallurgical bond would destroy its functionality.

Response to Arguments
Applicant’s arguments, see page 10 of the Remarks filed 01/25/2021, with respect to the non-obviousness of modifying the wear pad on the swing hammer disclosed by Schmitz such that it meets the limitations of the amended Claim 1 have been fully considered and are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725